Citation Nr: 1132378	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-03 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disability manifested by an abnormal pap test.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for dermatitis.

5.  Entitlement to an initial compensable rating for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to July 1998.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office.  In a December 2009 rating decision, the Seattle, Washington VA Regional Office granted service connection for the Veteran's sinusitis and assigned a noncompensable rating.  The Veteran's claims file was transferred to the Winston-Salem, North Carolina VA Regional Office (RO) in January 2010.  In a February 2010 Statement, the Veteran indicated she was seeking an increased rating for her service-connected sinusitis.  Because the claim for increase was filed within one year from the December 2009 rating decision, the Board concludes, and the Veteran agrees, that the February 2010 Statement constitutes a valid Notice of Disagreement to the December 2009 rating decision.  However, the Board does not have jurisdiction over the issue of entitlement to a compensable rating for sinusitis at the present time as the Veteran has not been furnished a Statement of the Case addressing this issue.  Accordingly, this issue is being remanded to the RO for adjudication. 

In June 2011, the Veteran at the RO testified at a Board videoconference hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of that videoconference hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is further VA duty to assist the Veteran in developing evidence pertinent to the Veteran's claims for service connection for an abnormal pap test, a cervical spine disorder, a lumbar spine disorder and dermatitis in addition to the Veteran's claim for a compensable rating for sinusitis.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

Service Connection Claims

VA is obligated to obtain a VA medical examination or opinion for claims in cases, such as this one, where there is (1) evidence of a current disability, (2) evidence of an in-service event, injury or disease, and (3) an indication that there may be a connection between the two.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.326 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To this end, the Veteran was given a VA medical examination in conjunction with her service connection claims of abnormal pap test, cervical spine disorder, lumbar spine disorder and dermatitis in December 2006.  The Veteran reported suffering from seborrheic dermatitis on her scalp during service, beginning in 1994, and that she still has itching, burning and flaking of the skin on her scalp.  The Veteran also reported that her neck and lower back pain began in service when she worked as a dental hygienist assistant whereby she had to bend forward at her neck and low back levels to perform her duties efficiently.  The Veteran also stated she tested positive for human papilloma virus (HPV) as the result of a pap test during service in 1997 and that this condition was treated with a loop electrical excision procedure (LEEP) in 1998.  The Veteran reported that her pap test was abnormal again in 2002, and as a result, she had a colposcopy.  The Veteran also reported she has been experiencing cervical bleeding post-coitally since the colposcopy.

An examination of the Veteran's scalp revealed an oily material on the scalp, but no flaking.  An examination of the Veteran's abdomen revealed no masses with slight tenderness in the suprapubic region and no rigidity or rebound.  Further examination with a speculum revealed a parous cervical os with a slight irregularity on the upper part of the cervix and no bleeding, however, significant mucous discharge was noted.  A pelvic examination also revealed slight tenderness of the Veteran's uterus upon movement.

An examination of the Veteran's lumbar spine revealed no kyphoid scoliosis with tenderness at disc levels L4-L5 and no spasm.  Flexion of the Veteran's lumbar spine was to 80 degrees with pain; extension was to 30 degrees without pain; left and right lateral flexion were to 30 degrees bilaterally without pain; and left and right lateral rotation was to 30 degrees bilaterally without pain.  The Veteran's lumbar spine range of motion after squats was to 70 degrees on flexion, extension was to 30 degrees, and left and right lateral flexion and rotation were within normal limits to 30 degrees bilaterally.  X-rays taken of the Veteran's lumbar spine revealed minimal scoliosis.

An examination of the Veteran's cervical spine indicated tenderness extending from the five, six and seven spinous process areas as well as the paravertebral regions with no swelling noted.  The Veteran's cervical spine range of motion was flexion to 45 degrees; extension to 35 degrees; right and left lateral flexion was to 45 degrees bilaterally; and right and left rotation was to 80 degrees bilaterally and all movements were associated with some discomfort.  Repeated flexion of the neck caused a slight decrease of extension by 10 degrees, however, forward flexion was to 45 degrees, right and left lateral flexion was to 45 degrees and right and left rotation was to 80 degrees.  X-rays taken of the Veteran's cervical spine revealed congenital wasting of the C5 vertebral body.

After reviewing the Veteran's claims file and based on the history supplied by the Veteran as well as the results of the above examinations, the VA examiner diagnosed the Veteran with: (1) abnormal pap smears, treated; (2) cervical spine muscle spasms; (3) lumbar spine muscle spasms; and (4) seborrheic dermatitis, scalp, controlled by medication.  Unfortunately, a statement of etiology for each diagnosed condition was not provided by the VA examiner.

VA's duty to assist includes a requirement to conduct a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). 

Since the December 2006 VA examiner failed to provide opinions as to the etiology between the Veteran's diagnosed conditions and her military service, the Board finds that the December 2006 VA examiner's report is inadequate and a new examination with nexus opinions should be provided to the Veteran.

Another examination of the Veteran and a full review of the Veteran's service treatment records, private medical records and entire claims file by an examiner(s) would be helpful in deciding her claims.  The examiner should take into account the Veteran's entire medical history, address her contentions and provide complete rationales for all opinions provided.

The Veteran is hereby notified that it is her responsibility to report for the foregoing examination(s) and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158 & 3.655 (2010).

Sinusitis Increased Rating Claim

As noted above, in December 2009, the Seattle Regional Office issued a rating decision granting service connection for the Veteran's sinusitis and assigned her a noncompensable rating.  The Veteran later submitted a statement in February 2010 whereby she sought an increased rating for her service-connected sinusitis, which constitutes as a Notice of Disagreement (NOD) of the December 2009 rating decision.  As of the date of this decision, the RO has not yet issued a Statement of the Case (SOC) in connection with the Veteran's claim for an increased rating for sinusitis.

The filing of an NOD places a claim in appellate status.  Therefore, the failure to issue an SOC in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201; see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of the remand is to give the RO an opportunity to cure this defect.  Thereafter, the RO should certify this issue to the Board only if the Veteran perfects her appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 [substantive appeal], the Board is not required, and in fact, has no authority, to decide the claim).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination by an examiner with appropriate expertise for the purpose of determining the nature and etiology of any current gynecological condition.  The Veteran's entire claims file, including a copy of this REMAND, should be made available to the examiner and should be reviewed in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the entire claims file and the results of the examination, the examiner should express an opinion as to whether it is more likely, less likely, or at least as likely as not that any currently diagnosed gynecological condition manifested during, is related to, or was aggravated by, the Veteran's active duty service.  A complete rationale for any opinions should be provided.  This report should also include a discussion of the Veteran's documented medical history as well as the Veteran's assertions regarding her symptomatology.

2. Schedule the Veteran for a VA examination by an examiner with appropriate expertise for the purpose of determining the nature and etiology of any current cervical spine and lumbar spine disorders.  The Veteran's entire claims file, including a copy of this REMAND, should be made available to the examiner and should be reviewed in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the entire claims file and the results of the examination, the examiner should express an opinion as to whether it is more likely, less likely, or at least as likely as not that any currently diagnosed cervical spine and lumbar spine disorders manifested during, are related to, or were aggravated by, the Veteran's active duty service.  A complete rationale for any opinions should be provided.  This report should also include a discussion of the Veteran's documented medical history as well as the Veteran's assertions regarding her symptomatology.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's skin disorder.  The examiner should specifically delineate all diagnoses.  All necessary testing should be conducted.  The Veteran's claims file, including a copy of this REMAND, should be available to the examiner and reviewed in conjunction with the examination.  Based on a review of the entire claims file and the results of the examination, the examiner should express an opinion as to whether it is more likely, less likely, or at least as likely as not that any currently diagnosed skin disorder manifesting during, is related to, or was aggravated by, the Veteran's active duty service.  This report should include a discussion of the Veteran's documented medical history as well as the Veteran's assertions regarding her symptomatology.

4. The RO should issue the Veteran a Statement of the Case addressing the issue of entitlement to a compensable rating for sinusitis.  The Statement of the Case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The RO should advise the Veteran that the issue will not be reviewed by the Board following the issuance of the Statement of the Case unless she perfects her appeal.

5. Once the above actions have been completed, readjudicate all of the claims listed above.  If the issues on appeal remains denied, a Supplemental Statement of the Case should be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


